DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 March 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ogawa (US 2013/0221054.)
Regarding claim 1, 
	Ogawa discloses a printing apparatus comprising: 
a rotary shaft [114A in fig. 2] configured to rotate while holding a roll body [112A in fig. 2] obtained by winding a printing medium in a roll shape [paragraph 0050]; 
a first motor configured to rotate the rotary shaft [mentioned in paragraph 0049]; 
a roller pair [23/24 in fig. 2] configured to transport the printing medium downstream in a transport path by rotating in a state of pinching the printing medium fed from the roll body to the transport path by rotation of the rotary shaft [paragraph 0043]; 
a second motor configured to rotate the roller pair [not shown but it is well-known that a motor will drive a roller pair in order to convey the medium]; 
a first sensor [141A in fig. 2] arranged at a position upstream of the roller pair in the transport path [as seen in fig. 2] to detect a tip end of the printing medium or a feature formed at the printing medium [paragraph 0056 and 0060-0062]; 
a second sensor [140A in fig. 2] arranged at a position upstream of the roller pair and downstream of the first sensor in the transport path [as seen in fig. 2] to detect the tip end or feature of the printing medium [paragraphs 0056-0058]; and 
an outer diameter calculating unit configured to calculate an outer diameter of the roll body based on detection by the first sensor and detection by the second sensor [paragraphs 0056-0058 and 0082-0086], wherein 
the outer diameter calculating unit calculates an outer diameter of the roll body before the tip end of the printing medium is pinched by the roller pair [paragraph 0056-0058 and 0082-0086; the sensing and calculation steps happen before the medium is conveyed by the roller pair 23/24 to be printed.]
Regarding claim 4, 
	Ogawa further discloses wherein the outer diameter calculating unit recalculates the outer diameter of the roll body after the tip end of the printing medium is pinched by the roller pair [for the next printing operation.]

Regarding claim 5, 
	Ogawa further discloses the printing apparatus according to claim 1, comprising 
a second rotary shaft [114B in fig. 2] configured to rotate while holding a second roll body [112B in fig. 2] obtained by winding a printing medium in a roll shape, and a third motor configured to rotate the second rotary shaft [paragraphs 0049-0050, and 0069], wherein 
the roller pair is arranged at a position downstream of a merging point between a first transport path that is a transport path from a first rotary shaft that is the rotary shaft, and a second transport path that is a transport path from the second rotary shaft [as seen in fig. 2]; 
the first sensor and the second sensor are arranged at respective positions upstream of the merging point in the first transport path [as seen in fig. 2]; 
in a state where the roller pair pinches the printing medium fed from the second roll body to the second transport path by rotation of the second rotary shaft, when a first roll body that is the roll body is held by the first rotary shaft, the first rotary shaft feeds the printing medium from the first roll body to an extent that the tip end of the printing medium of the first roll body does not reach the merging point, and the outer diameter calculating unit calculates the outer diameter of the first roll body in a process in which the printing  

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2, 
The primary reason for allowance for this claim is the inclusion of the limitations of a printing apparatus according to claim 1, further comprising wherein the outer diameter calculating unit calculates the outer diameter of the roll body based on an amount of rotation of the rotary shaft from a time when the tip end or feature of the printing medium is detected by the first sensor to a time when the tip end or feature of the printing medium is detected by the second sensor, and a distance between the first sensor and the second sensor in the transport path.
It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.

Regarding claim 3, 
	The primary reason for allowance for this claim is the inclusion of the limitations of a printing apparatus according to claim 1, further comprising wherein the outer diameter calculating unit calculates the outer diameter of the roll body based on a time period from a time when the tip end or feature of the printing medium is detected by the first sensor to a time when the tip end or feature of the printing medium is detected by the second sensor, a rotation number of the rotary shaft per unit time, and a distance between the first sensor and the second sensor in the transport path.
It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eiyama et al. (US 2018/0257892) teaches a leading end F of a sheet being detected on the basis of a change in an output value of a sensor while causing a roll R to rotate in a winding direction, wherein a feeding state of the sheet is determined on the basis of the change in the output value of the sensor.
Tanami et al. (US Patent 9,227,809) teaches a roll diameter sensor that measures a diameter of a roll sheet R set on the feeding unit, wherein the roll diameter sensor 45 measures a swing angle of a swing lever which contacts the outer circumference of the roll sheet R, and calculates the diameter from the swing angle.
Ito (US Patent 8,240,593) teaches a near end sensor for detecting a remaining amount of paper rolls and that is slidably positioned in a linear groove formed in one of the side plates, wherein when first and second paper rolls of different sizes are used, if both paper rolls are wound on paper tubes of the same size, the position of the near end sensor need not be changed, which is a great convenience for the user.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853